Citation Nr: 0700585	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  99-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from June 1973 to 
May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.   

By an October 2002 decision, the Board concluded that new and 
material evidence had been received sufficient to reopen the 
previously denied claim of service connection for a 
psychiatric disorder.  The Board subsequently directed that 
additional development be undertaken.  In a December 2003 
decision, the Board again remanded this case for additional 
development.  For the reasons explained below, this appeal is 
once again remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, after the appellant's case was certified on 
appeal, the appellant submitted additional evidence directly 
to the Board.  See 38 C.F.R.§§ 19.37, 20.1304 (2006).  This 
evidence was comprised of a statement from the appellant's 
mother, which pertained to the appellant's claim of 
entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  As a 
general rule, if further evidence is timely received by the 
Board, the Board must remand the case to the agency of 
original jurisdiction (AOJ), unless the appellant or the 
appellant's representative waives the right to initial AOJ 
consideration.  38 C.F.R. § 20.1304(c).

In November 2006, the Board wrote to the appellant and asked 
him whether he sought to waive AOJ review of this additional 
evidence and have the Board proceed with a decision in his 
case, or wanted to have the case remanded to the AOJ for 
review of the additional evidence submitted.  In December 
2006, the appellant responded by sending back to the Board an 
Additional Evidence Response Form on which he checked the box 
reflecting his request that his case be remanded to the AOJ 
for review of the additional evidence that was submitted in 
his appeal.  

Additionally, the medical opinions of record are conflicting 
or incomplete and must be reconciled.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  Make arrangements with the appropriate 
VA medical facility for the appellant to 
be afforded a VA mental disorder 
examination, to be conducted by a medical 
examiner other than the examiner who 
conducted the March 2003 and February 2005 
VA examinations, if possible.  The purpose 
of the examination is to determine the 
nature and etiology of any current 
psychiatric disorders.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  If 
considered necessary, the examiner should 
conduct any necessary diagnostic studies 
and record pertinent medical complaints, 
symptoms, and clinical findings.     

After review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions: 

Does the appellant currently have a 
psychiatric disorder(s), including 
PTSD?  If so, identify each such 
disorder and provide an opinion as to 
whether each is causally related to 
service.  If PTSD is found, indicate 
on what stressful incident the 
diagnosis is based.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  The report prepared 
should be typed.   

3.  Review and re-adjudicate the issue on 
appeal with consideration of all 
additional evidence, including the lay 
statement from the veteran's mother.  If 
such action does not grant the benefit 
claimed, provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response. Thereafter, 
the case must be returned to this Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



